DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of species F (Figs. 20-23) in the reply filed on 16 August 2021 is acknowledged.  The traversal is on the ground(s) that species G (Figs. 24-27) are so similar that there would not be a burden on the examiner to examine species F and G together.  The examiner agrees that the different embodiments are similar, but maintains that the different structure allowing for the mode-switching function are different and would require additional consideration and search within the related prior art areas.  However, at this time, there are no claims differentiating between species F and G so it has not been determined whether there would be a burden and/or whether the differences are obvious variants of one another.  At this time, the examiner will examine based on the election of species F only, but will further consider including species G in future examination if needed based on amendments made to the claims, based on the extent of additional search and consideration needed to include species G.  
Although the applicant indicated that claims 5 and 14 have been withdrawn, the limitations therein have been found to be obvious based on the prior art applied in the Office Action below, and therefore are not withdrawn at this time. 
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the energy storage member (claims  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (8,127,398) in view of Krebs (9,7895,261).
Regarding claims 1 and 10, Conrad discloses a reconfigurable surface cleaning apparatus comprising: (a) a floor cleaning unit comprising a surface cleaning head (12), an upper section and a floor cleaning unit air flow path extending from a surface cleaning head dirty air inlet to a floor cleaning unit air outlet, the upper section being moveably mounted (via pivot 26) to the surface cleaning head between an upright storage position and an inclined floor cleaning position, the floor cleaning unit air flow path including an upflow conduit (24) extending to the floor cleaning unit air outlet; and (b) a portable cleaning unit (14) removably mountable to the floor cleaning unit (as seen in Fig. 3), the portable cleaning unit comprising a cyclone/air treatment member (22) and a suction motor (20), the cyclone having a cyclone axis of rotation, a cyclone inlet (54) and a cyclone outlet (58), and, when the portable cleaning unit is mounted to the floor cleaning unit and the upper section is in the upright storage position, the cyclone has an upper end and a lower end and the cyclone axis extends generally vertically, wherein the reconfigurable surface cleaning apparatus is operable in a floor cleaning mode (Figs. 1 and 4A) in which the portable cleaning unit is mounted to the floor cleaning unit, wherein the reconfigurable surface cleaning apparatus is also operable in an above floor cleaning mode (Fig. 
Regarding claims 2 and 11, Conrad further discloses that the portable cleaning unit further comprises an inlet conduit (32) and the upflow conduit is slideably receivable in the inlet conduit.
Regarding claims 3 and 12, Conrad further discloses that the inlet conduit extends generally vertically when the portable cleaning unit is mounted to the floor cleaning unit and the upper section is in the upright storage position, whereby the upflow conduit is seated in the inlet conduit as the portable cleaning unit is mounted to the floor cleaning unit.
Regarding claims 5 and 14, Conrad further discloses that the cyclone air inlet (54) is provided at the upper end of the cyclone (Fig. 2).

Claims 4, 6, 7, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (8,127,398) in view of Krebs (9,7895,261) as applied to claims 1 and 10 and further in view of Liu et al. (.2016/0000285). 
The combination of Conrad and Krebs provides the structure discussed supra, but fails to disclose the cyclone/air treatment member inlet conduit extending through a dirt collection chamber or the air inlet being provided in the a lower end of the cyclone/air treatment member.  Liu discloses an alternative configuration for a cyclone separator and teaches that the cyclone inlet conduit (17) entering the bottom of a dirt collection chamber along with an inlet (103) in the bottom of the cyclone (11) will   significantly shorten the distance between the air inlet and cyclone inlet, which will reduce power loss and save space, as well as the inlet located in the bottom largely increasing the capacity of the dust container (paragraph 7).  Therefore, it further would have been obvious to replace the cyclone/dirt collection chamber configuration taught by Conrad with the configuration taught by Liu, to even further reduce the length of the airflow (similarly taught by Krebs) for space saving, further improvement of efficiency and reduced power requirements, and also to increase capacity of the dirt collection chamber, which would further be advantageous when reducing the overall size/height of the portable surface cleaning unit, as taught by Krebs.  Thus, the cyclone configuration of Liu will provide the claimed dirt collection chamber (2), dirt outlet (open top portion of cyclone 11) and inlet .

Claims 8, 9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (8,127,398) in view of Krebs (9,7895,261) as applied to claims 1 and 10 and further in view of Conrad (2017/0303754; to be referred to hereinafter as Conrad ‘754). 
Regarding claims 8, 17 and 19, the combination of Conrad and Krebs provides the structure discussed supra, but fails to disclose any specific power modes fort the suction motor.  Conrad ‘754 discloses a similar reconfigurable surface cleaning device having battery power, also having a portable cleaning unit (100) removably mountable to a cleaning head (154) via and upflow conduit (150) for use in a floor cleaning mode or an above floor cleaning mode and Conrad ‘754 further discloses that some embodiments may allow for manual control of the suction motor between high and lower power modes (paragraph 646), to allow for somewhat customized cleaning as needed (increased when more debris is present or decreased when power reduction is preferred).  Therefore, it further would have been obvious to one of ordinary skill in the art to provide a similar power control means to the cleaner of Conrad, to allow a user to optionally control wherein the manual control the power mode of the suction cleaner, as taught by Conrad ‘754, which would make the cleaner inherently capable of being operated at the same power level in the floor cleaning mode and in the above floor cleaning mode (i.e. kept in the same manually controlled position regardless of floor or above floor mode).
Regarding claims 9, 18 and 20, Conrad ‘754 further discloses that other embodiments provide automatic control of the power mode of the suction motor, including one configuration that provides a lower suction power mode when in the floor cleaning mode to allow for a greater portion of the battery power to be provided to the brush motor of the floor cleaning 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        19 November 2021